Opinion issued December 15, 2022




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-22-00242-CV
                             ———————————
                        CITY OF PASADENA, Appellant
                                          V.
                         AZAEL SEPULVEDA, Appellee


                    On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Case No. 2021-80180


                           MEMORANDUM OPINION

      Appellant City of Pasadena failed to timely file a brief. Appellant’s brief was

originally due on September 8, 2022. On September 19, 2022, the Court issued a

notice that we might dismiss the appeal if appellant did not file a brief or motion for

extension on or before September 29, 2022. Appellant did not file a timely brief or
request an extension.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1) (authorizing dismissal for failure to file brief); TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal of case). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Goodman, Hightower, and Guerra.




                                           2